Citation Nr: 1509678	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-03 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  He also served in the Army National Guard.  In May 2013, a Travel Board hearing was held at the New York, New York RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the file.  


FINDING OF FACT

The Veteran sustained a right-ankle injury during service which resulted in a right-ankle fracture; the currently-diagnosed degenerative joint disease (DJD) of the right ankle is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a right ankle disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

DJD is a chronic disease listed as "arthritis" under 38 C.F.R. § 3.309(a) (2014); therefore, 38 C.F.R. § 3.303(b) applies to the right ankle issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the instant decision grants service connection for a right ankle disorder on a direct basis, there is no need to further discuss entitlement to service connection on a presumptive basis. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran asserts that DJD of the right ankle is the result of an injury he sustained in service while playing softball.  At the outset, the Board notes that he has a current disorder of the right ankle.  The report from a September 2009 VA spinal examination reflects that he was diagnosed with right-ankle DJD at the conclusion of the examination.

Next, the evidence shows that the Veteran sustained an injury to his right ankle in service.  At the May 2013 Travel Board hearing, he testified that he injured his right ankle while playing softball in service.  A service treatment record from June 1967 reflects that he was treated for a right foot injury which occurred while he was playing softball.  The record notes that he was placed in a gel cast and ace bandage.

There is some question as to the extent of the in-service injury, specifically, whether the Veteran actually fractured his right ankle.  Service treatment records convey that, after the softball accident in June 1967, the right foot was X-rayed at the Army Hospital but the corresponding X-ray report simply stated "no fracture."  Unfortunately, the X-ray itself is not found within the service treatment records, and as such, VA is unable to obtain an opinion as to whether a hairline fracture was actually present, and simply missed by the reader, at the time of the injury.

The Veteran's VA podiatry treatment records reflect that he has received regular foot examinations since at least 1998.  Many of these VA podiatry records note that he previously fractured his right ankle, and that the injury had resolved.  The VA podiatry records specifically state that the Veteran had a history of an in-service fracture to the right ankle.  The report from the September 2009 VA joint examination notes that a March 2009 X-ray "showed that there is a bony density consistent with previous fracture."  Further, at the May 2013 VA Travel Board hearing, he credibly testified that after receiving a foot examination and X-ray in 1976, a physician informed him that an old fracture could be seen.  

No other right-ankle injury is discussed and/or identified in the VA podiatry records, the Veteran's testimony at the May 2013 VA Travel Board hearing, or in any other evidence of record.  Considering the evidence in the light most favorable to the Veteran, the Board finds that the old right-ankle fracture identified in the Veteran's current X-rays is the result of the in-service softball injury.

Finally, after a review of all the evidence of record, lay and medical, the Board finds the evidence is at least in equipoise as to whether the Veteran's right-ankle DJD is related to active service.  The evidence weighing against such a finding includes a September 2012 VA medical opinion.  After reviewing the record and the September 2009 VA joint examination, the VA examiner opined that the diagnosed right ankle disorder was less likely than not related to service.  In support of his opinion, the VA examiner noted that the Veteran's feet were listed as normal in the July 1967 separation examination and the September 1984 Army National Guard enlistment examination.  This evidence weighs against the claim.

Evidence supporting a finding that the Veteran's right-ankle DJD is related to service includes a January 2002 VA podiatry treatment record, along with subsequent VA podiatry records, noting that he had ankle instability caused by a right ankle fracture.  A July 2009 VA podiatry treatment record conveyed that he may have had right-ankle DJD.  The VA podiatrist opined that the cause of the DJD was in-service trauma.  This evidence weighs in favor of the claim.

Further, in September 2009 VA joint examination and corresponding addendum opinion, the examiner reviewed the record and noted the Veteran's in-service right-ankle injury.  In the September 2009 addendum opinion, after reviewing the record, the examiner opined that the right-ankle DJD was at least as likely as not "related to the ankle condition for which treatment was given in the military service."  This evidence weighs in favor of the claim.

In sum, the Veteran is currently diagnosed with right ankle DJD and the evidence supports a finding that he fractured his right ankle while playing softball in service.  VA podiatry treatment records for over a decade have noted right ankle issues related to the old fracture.  Both a VA podiatrist and a VA examiner found that right ankle DJD was at least as likely as not related to the in-service accident.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the currently-diagnosed DJD of the right ankle was incurred in active service.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board grants service connection for a right ankle disability.  As such action represents a complete allowance of the Veteran's claim as to the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.


ORDER

Service connection for a right ankle disorder is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


